DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Amended claims 1 and 19 recite the new limitation “the exterior of the catheter shaft defined by an inside of a patient”.  It is not clear, in the context of the claims, what is meant by the exterior of the shaft “defined” by an inside of the patient.  The verb “defined”, in context, does not make clear whether the limitation means to say that the exterior is “formed” by an interior of the patient or is otherwise relative to the interior of the patient.   Examiner interprets the limitation to mean that the exterior of the catheter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiddian (US 6238339 B1– previously cited) in view of Anglin (US 20150338390 A1– previously cited).

For claim 1, Fiddian teaches a gas sampling catheter [entire disclosure - see at least abstract, preferable embodiment of Figs. 1, 2, and 5] comprising 
a catheter shaft [22/62/84] having a proximal end and a distal end, the catheter shaft defining a gas flow channel [lumen of 22/84] therein, [where chamber 40 in a longitudinal shape per Figs. 1-2 and 5 also constitutes a form of a channel],
an aperture defining a gas sampling port [34/72] disposed at the distal-most end of the catheter shaft [where 34/72 are connected to and thereby “disposed at” the distal most end of 22/62/84] to provide direct fluid communication between  an exterior of the catheter shaft adjacent the distal-most end of the gas flow channel of the catheter shaft; [consider membranes 36 themselves can constitute a gas sampling port and forming the distal end of the gas sampling portion of the shaft 22/84 where the space formed by chamber 40 is a form of a channel] [although not primarily relied upon – consider also embodiment of Fig. 2 where sensors 42 are explicitly within the inner lumen of shaft 22 and thereby the shaft 22 itself constitutes a gas flow channel], the exterior of the catheter shaft defined by an inside of the patient [where exterior of 22/62/84 can be located inside the patient (i.e., during insertion and usage) — e.g., per Fig. 3]; 
and a plurality of sensor elements [42] disposed in series with one another within the gas flow channel, [42 has at least 2 sensing elements but see also multiple pairs of 42 in Fig. 5], each of the plurality of sensor elements configured to detect one or more  analytes of a gaseous sample drawn from an inside of the patient;  [col. 9 l. 1 – col. 11 l. 25]; 
and wherein each of the plurality of sensor elements comprise one or more measurement zones, [measurement zones being the immediate spatial proximity of the pair of 42] each measurement zone comprising a plurality of discrete detectors [any of 42 is a pair as shown and thereby has a plurality of discrete detectors (i.e., in a respective “zone” which can, for example, be formed by the top interface surfaces of each of 42 — a form of an area or zone; or where chambers 40 themselves are a form of a zone for each sensing pair 42)] disposed in a dimensional array within each measurement zone, [where each of 42 and surface(s) thereof — being discrete detectors — arranged in a dimensional array within space surrounding pair of 42] each discrete detector ordered across a length and width of each measurement zone [each of 42 being across a length and width of “zone” around / including 42]; 
aperture defining a gas sampling port is configured to convey a gas phase sample from inside the patient and through the gas flow channel to the plurality of sensor elements as a flow of gas. [where per col. 8 l. 60 – col. 9 l. 30 the permeable membrane 36 (having apertures thereon) thereby conveys a gas therethrough onto sensors 42].  
 
Fiddian fails to teach the detectors being binding detectors, each discrete binding detector comprising analyte binding receptors configured for binding the one or more analytes of the gaseous sample.   Consider, however, that Fiddian does teach determining various gaseous compounds [discussed throughout cols. 21-22 - mention of N2, N2 leaks, N2O2 determination / monitoring].   Anglin teaches a sensor element for body gas sampling [entire disclosure - see at least abstract] having a detector [Fig. 1B] which is a binding detector for binding one or more analytes of a gas sample [verbatim binding surface for body gasses discussed in ¶4, ¶¶55-59].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the detectors of Fiddian to be binding detectors as taught by Anglin in order to facilitate the capture and identification of nitric/nitrogenous compounds and to discriminate target compounds from interfering compounds [Anglin ¶¶3-6].

For claim 2, Fiddian teaches the gas sampling catheter of claim 1, further comprising a filter element disposed in the gas flow channel between the gas sampling port and the sensor element [36 acts as a selective membrane (a filter) per col. 8 ll. 60 - 65]. 

For claim 3, Fiddian teaches the gas sampling catheter of claim 2, the filter element comprising filter media [36 acting as a membrane has at least a form of filter media] [Examiner notes: with respect to the particularly claimed “electrospun” filter media, such a limitation constitutes a product-by-process claim.  Because Fiddian teaches the product (at least a form of filter media), the claim is thereby met — regardless of whether an electrospun feature is present] (see MPEP § 2113).  
( "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). )

For claim 5, Fiddian teaches the gas sampling catheter of claim 1, comprising a manifold structure [Fig. 5A] in fluid communication with the gas sampling port, the manifold structure defining a plurality of gas flow paths [86a-d]. 

For claim 6, Fiddian teaches the gas sampling catheter of claim 5, comprising a plurality of filter elements [36a-d of Fig. 5] in fluid communication with the plurality of gas flow paths of the manifold.

For claim 7, Fiddian teaches the gas sampling catheter of claim 5, comprising a plurality of sensor elements [42 has at least 2 sensing elements but see also multiple pairs of 42 in Fig. 5] in fluid communication with the plurality of gas flow paths of the manifold.

For claim 8, Fiddian teaches the gas sampling catheter of claim 1, comprising a plurality of sensor elements disposed serially within the lumen of the catheter shaft [Fig. 2 having two elements of 42 on inside of lumen]. 

For claim 10, Fiddian teaches the gas sampling catheter of claim 1, further comprising a vacuum generator in fluid communication with the proximal end of the catheter shaft lumen [aspiration source discussed in col. 8 ll. 35-40 and then again at col. 9 l. 60 - col. 10 l. 5 is at least a form of vacuum generator].  

For claim 11, Fiddian teaches the gas sampling catheter of claim 1, one or more electronic alignment elements [88] disposed along the catheter shaft [col. 10 ll. 20-35 where plugs 88 are used in fluoroscopic / x-ray -guided procedures (i.e., used with electronics) and are thereby electronic alignment elements]. 

For claim 12, Fiddian teaches the gas sampling catheter of claim 11, wherein the one or more electronic alignment elements are indicative of the position of one or more sensor elements [col. 10 ll. 20-35]. 

For claim 13, Fiddian teaches the gas sampling catheter of claim 1, wherein the gas sampling catheter is disposable [device of Fiddian is inherently disposable]. 

For claim 14, Fiddian teaches the gas sampling catheter of claim 1, the one or more measurement zones comprising a first measurement zone defining a portion of a first gas flow path [first of 42 can define a first portion], the sensor element further comprising a second measurement zone, separate from the first measurement zone [second in pair in each of 42 or second entire pair in multiple of 42 in Fig. 5], the second measurement zone comprising a plurality of discrete binding detectors [taught by the motivated combination of Fiddian and Anglin in claim 1], the second measurement zone disposed outside of the first gas flow path [42 in separate 36 of plurality in Fig. 5 can define a second measurement zone outside of first zone (i.e., a second, separate 86 of 86a-d)]. 

For claim 15, Anglin teaches (i.e., in the motivated combination of Fiddian and Anglin in claim 1) the gas sampling catheter of claim 1, the discrete binding detectors each comprising an LRC resonator circuit [Fig. 2, ¶8, ¶¶52-55].  

For claim 17, Fiddian teaches the gas sampling catheter of claim 1, wherein the sensor element is disposed within a housing [36 is a form of housing / 42 can be said to have an outer surface constituting a housing] that is in fluid communication with the lumen of the gas sampling catheter [i.e., via 34 and/or 72]. 

For claim 18, Fiddian teaches the gas sampling catheter of claim 1, wherein the sensor element is disposed within the lumen at a position that is inside of the patient when a gas sample is drawn [configuration of Fig. 2 during operation such as shown in Fig. 3]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiddian in view of Anglin and Ben (US 20100056892 A1– previously cited).

For claim 9, Fiddian teaches a plurality of filter elements disposed serially upon the lumen of the catheter shaft [in Fig. 5 membranes 36a-d act as serially disposed filter elements].  Fiddian fails to teach a plurality of elements disposed within the lumen of the catheter shaft.  Ben teaches a gas measurement catheter [Figs. 5-6] including a plurality of filter elements disposed within a lumen of the catheter shaft [sensor 22 shown within tube 20 where ¶49 establishes sensor 22 may include filters/absorbents].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the catheter of Fiddian to incorporate the filters of Ben in order to condition the gaseous medium/media prior to communication with the sensor (i.e., decontamination and/or chemical pre-processing) [Ben ¶49].  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiddian in view of Alferness (US 20110201956 A1 – previously cited) and Anglin.
 
For claim 19, Fiddian teaches an apparatus for sampling gases in a patient comprising: 
a gas sampling catheter [entire disclosure - see at least abstract, preferable embodiment of Figs. 1, 2, and 5], the gas sampling catheter comprising 
[22/84] having a proximal end and a distal end, the catheter shaft defining a catheter gas flow channel therein, [where chambers 40 constitute a form of a gas flow channel; see also Fig. 2 where sensors 42 are actually within lumen of 22],
an aperture defining a gas sampling port [34/72] disposed at the distal-most end of the catheter [where 34/72 are connected to and thereby “disposed at” the distal most end of 22/62/84] to provide fluid communication between an exterior of the catheter shaft adjacent the distal-most end of the gas flow channel; [consider membranes 36 themselves can constitute a gas sampling port and forming the distal end of the gas sampling portion of the shaft 22/84 where the space formed by chamber 40 is a form of a channel] the exterior of the catheter shaft defined by an inside of the patient [where exterior of 22/62/84 can be located inside the patient (i.e., during insertion and usage) — e.g., per Fig. 3]; 
and a plurality of sensor elements disposed [42] in series with one another within the gas flow channel, [42 has at least 2 sensing elements but see also multiple pairs of 42 in Fig. 5], the plurality of sensor elements configured to detect  one or more analytes of a gaseous sample drawn from an inside of the patient [col. 9 l. 1 – col. 11 l. 25] 
wherein each of the plurality of sensor elements comprise one or more measurement zones, each measurement zone comprising a plurality of discrete detectors [any of 42 is a pair as shown and thereby has a plurality of discrete detectors (i.e., in a respective “zone”; or where chambers 40 themselves are a form of a zone for each sensing pair 42)] disposed in a dimensional array within each measurement zone, [where each of 42 and surface(s) thereof — being discrete detectors — arranged in a dimensional array within space surrounding pair of 42] each discrete detector ordered across a length and width of each measurement zone [each of 42 being across a length and width of “zone” around / including 42]; 
wherein the gas sampling catheter is configured to convey the gaseous sample directly through the gas sampling port from the inside of the patient in a gas phase.  [see e.g., col. 9 ll. 15-30 where inflation medium (the means of conveyance of a gas sample through the membrane — the port — through a channel to the sensor elements) is optionally a gas such as air (atmosphere)].  

Fiddian fails to teach the apparatus comprising a device selected from the group consisting of an endoscope and a bronchoscope, the device comprising a device lumen; (where) the gas sampling catheter (is) disposed in the device lumen.   Alferness teaches a gas sampling apparatus [entire disclosure - see at least abstract] comprising a device selected from the group consisting of an endoscope and a bronchoscope [shown in Fig. 2 as catheter 101 within bronchoscope 101 — discussed as being applicable to alternate embodiments including endoscope in ¶37], the device comprising a lumen; (where) the gas sampling catheter (is) disposed in the lumen (of the device) [Fig. 2 catheter 101 within lumen of scope 102 — discussed verbatim in ¶36].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the Apparatus of Fiddian to incorporate the bronchoscope/endoscope of Alferness in order to facilitate navigation through tortuous bends in body anatomy and to ensure catheter delivery to a target site [As motivated by Alferness ¶¶36-37].  

binding detectors comprising analyte binding receptors configured for binding the one or more analytes of a gaseous sample.   Consider, however, that Fiddian does teach determining various gaseous compounds [discussed throughout cols. 21-22 - mention of N2, N2 leaks, N2O2 determination / monitoring].   Anglin teaches a sensor element for body gas sampling [entire disclosure - see at least abstract] having a detector [Fig. 1B] which is a binding detector including binding receptors configured for binding the one or more analytes of a gaseous sample [verbatim binding surface for body gasses discussed in ¶4, ¶¶55-59].   It would have been obvious to one of ordinary skill at the time the invention was filed to modify the detectors of Fiddian to be binding detectors as taught by Anglin in order to facilitate the capture and identification of nitric/nitrogenous compounds and to discriminate target compounds from interfering compounds [As motivated by Anglin ¶¶3-6].

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.

Applicant argues on remarks pp. 6-9 that Fiddian fails to teach a gas flow channel with an aperture defining a gas sampling port at the distal-most end of the catheter shaft as required by the claims.  Examiner respectfully disagrees.  No claim language excludes or precludes the permeable membrane(s) 36 of Fiddian from constituting a form of an aperture (where Fiddian Figs. 1-2 and 5 show membranes 
Applicant specifically argues 

    PNG
    media_image1.png
    86
    693
    media_image1.png
    Greyscale

	To which Examiner notes that gas permeation of a membrane is a form of gas flow and thereby the longitudinal interior of the membranes 36 of Fiddian constitutes a form of a gas flow channel.   Examiner notes that the proffered example of the soda bottle diffusion is not reasonably pertinent to the context of Fiddian as Fiddian does not teach a gradual diffusion of gas through the natural permeability of the material of the membrane(s) 36 but rather an intentional specific diffusion of select gasses through the membrane(s) 36. 


	Applicant argues on remarks p. 10 that

    PNG
    media_image2.png
    150
    689
    media_image2.png
    Greyscale
 
	Examiner respectfully disagrees.  Nothing in the claim terms “element”, “zone”, and “detectors” excludes or precludes the relevant teachings of Fiddian applied under the broadest reasonable interpretation of the claim terms.  Fiddian teaches sensors 42 

	Applicant then argues on remarks p. 12 that 

    PNG
    media_image3.png
    159
    708
    media_image3.png
    Greyscale

	Examiner respectfully disagrees.  If, per the response to remarks p. 10 above, sensors 42 have a surrounding space or dimensions formed by the surface area of their top surface (or by interior of membrane 36), then each of the sensors 42 can be understood (under BRI) to be disposed within a dimensional array within the zone and ordered across a length and width of each zone.  

Applicant’s arguments on remarks pp. 13-17 argue against the references individually.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791